DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 5 objected to because of the following informalities:  Claim 5 recites, "The container of any preceding claim 1," examiner believes that this is a typographical error and applicant intended to recite "The container of claim 1," as was amended in the other dependent claims.  Applicant previously cancelled “any preceding” from claim 5 on March 14, 2019 and the current claim status indicates state that claim 5 is “previously presented” so the multiple dependency is believed to be an inadvertent drafting error.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5-17, and 56-60 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent App US 20080092912 A1 (hereinafter ROBINSON).
Regarding claim 1, ROBINSON discloses a smoking article which may include a cigarette incorporated within an electrically powered aerosol generating device (abstract).  The container (Fig. 2, cigarette 150) comprises an elongate body of fibrous material (Fig. 2, combination of aerosol generating composition 101, tobacco segment 89, and filter material 215, all of which are considered to be fibrous ¶86, ¶87, ¶101- ¶103, ¶106) , the elongate body of fibrous material comprising a first section (Fig. 2, tobacco segment 89, ¶86) , a second section (Fig. 2, aerosol-generating material composition 101, ¶98), and a third section (Fig. 2, filter material 215, ¶106), the second section and the third section arranged on either side of the first section (See Fig. 2), wherein the fibrous material permits the aerosol generated in the aerosol provision device to flow into and through the container (¶108), wherein a first substance (tobacco is the first substance in the tobacco segment ) is distributed in the fibrous material of the first section, the first substance for modifying a property of the aerosol when the aerosol flows through the container (The aerosol incorporates the tobacco components and is drawn into the user’s mouth, ¶108), and wherein the fibrous material of at least one of the second section or the third section is substantially free of the first substance and acts as a barrier to prevent the first substance exiting the container.  
Regarding claim 2, ROBINSON discloses the container of claim 1 as discussed above.  ROBINSON further discloses wherein the fibrous material of each of the second section and the third section is substantially free of the first substance and acts as a barrier to prevent the first substance exiting the container.  ROBINSON discloses that the second section, aerosol-generating material composition, is a composition which can be mixed with tobacco filler, though does not have to be, and it acts as carriers for tobacco components and other aerosol forming materials (¶98).  ROBINSON further discloses that the third section, filter material 215, is a filter section which acts to hold the tobacco segment in place thereby preventing it from exiting the container (¶106).   Both the second section and the third section are fibrous and do not contain the tobacco of the first section.
Regarding claim 3, ROBINSON discloses the container of claim 1 as discussed above.  ROBINSON further discloses wherein the fibrous material comprises at least one of cellulose acetate (CA), paper or Nylon (¶2, ¶58, ¶74, ¶77, ¶86, ¶106).  
Regarding claim 5, ROBINSON discloses the container of claim 1 as discussed above.  ROBINSON further discloses wherein a length of one or both of the second section or the third section is in a range of 3 mm to 15 mm.  ROBINSON discloses that the cartridge, which contains the second section, typically has a length of 5 mm to 10 mm (¶98)
Regarding claim 6, ROBINSON discloses the container of claim 1 as discussed above.  ROBINSON further discloses wherein a diameter of the container is in a range of 5 mm to 8.5 mm.  
Regarding claim 7, ROBINSON discloses the container of claim 1 as discussed above.  ROBINSON further discloses an outer wrapping layer (Fig. 2, wrapping material 160, ¶160.  
Regarding claim 8, ROBINSON discloses the container of claim 1 as discussed above.  ROBINSON further discloses wherein the first substance is for modifying at least one of an organoleptic property of the aerosol, a flavor of the aerosol, or a pH of the aerosol.  The tobacco segment of ROBINSON would flavor the aerosol with a tobacco flavor.  ROBINSON additionally discloses that the tobacco segment can include additives to enhance the flavor and aroma of the tobacco (¶55).
Regarding claim 9, ROBINSON discloses the container of claim 1 as discussed above.  ROBINSON further discloses wherein the first substance comprises tobacco (Fig. 2, tobacco segment 89 comprises tobacco).  
Regarding claim 10, ROBINSON discloses the container of claim 9 as discussed above.  ROBINSON further discloses wherein the tobacco is ground.  ROBINSON discloses many forms of tobacco to be used including compressed, pelletized, finely divided, dust, etc (¶102).  These forms of tobacco are considered to be ground.  
Regarding claim 11, ROBINSON discloses the container of claim 9 as discussed above.  ROBINSON further discloses wherein the tobacco comprises tobacco particles that have an average particle diameter in a range of 0.1 mm to 3 mm.  
Regarding claim 12, ROBINSON discloses the container of claim 1 as discussed above.  ROBINSON further discloses wherein at least one additional substance for modifying a property of the aerosol when the aerosol flows through the container is in at least one of the second section or the third section.  ROBINSON discloses additional substances for modifying the aerosol including flavors which can be added to the tobacco material or to the aerosol-generating material or both (¶71).  
Regarding claim 13, ROBINSON discloses the container of claim 12 as discussed above.  ROBINSON further discloses wherein the additional substance is for modifying at least one of an organoleptic property of the aerosol, a flavor of the aerosol, or a pH of the aerosol. ROBINSON discloses additional substances for modifying the aerosol including flavors which can be added to the tobacco material or to the aerosol-generating material or both (¶71).  
Regarding claim 14, ROBINSON discloses the container of claim 12 as discussed above.  ROBINSON further discloses wherein the additional substance is one of: a strip of material, or is in a capsule (¶68).  
Regarding claim 15, ROBINSON discloses the container of claim 12 as discussed above.  ROBINSON further discloses wherein the additional substance is a flavor substance.  ROBINSON discloses additional substances for modifying the aerosol including flavors which can be added to the tobacco material or to the aerosol-generating material or both (¶71).  
Regarding claim 16, ROBINSON discloses the container of claim 1 as discussed above.  ROBINSON further discloses a first tube portion extending from one of the second section or the third section.  ROBINSON discloses a plug wrap 218 which is a tube portion on the third section.  (Fig. 2, ¶106).
Regarding claim 17, ROBINSON discloses the container of claim 16 as discussed above.  ROBINSON further discloses a second tube portion extending from the other of the second section or the third section.  ROBINSON illustrates the housing of the cartridge 85 (Fig. 2, this is tubular in shape ¶98).
Regarding claim 56, ROBINSON discloses a smoking article which may include a cigarette incorporated within an electrically powered aerosol generating device (abstract).  The device provides an inhalable medium of a vapor or aerosol (¶6, ¶93, ¶108, ¶113).  ROBINSON discloses the container of claim 1 as discussed above.
Regarding claim 57, ROBINSON discloses the aerosol provision device of claim 56 as discussed above.  ROBINSON further discloses, a container (Fig. 2, cartridge 85, ¶86)  for holding a liquid or a material (The aerosol generating material contained in cartridge 85 can be a liquid or a fibrous material ¶89, ¶86); and a heater (Fig. 2, resistance heater 72, ¶84-¶85) for at least one of: volatilizing liquid (¶60) held in the container to generate a flow of an aerosol in use, or heating but not combusting (¶6-¶7) the material to generate a flow of an aerosol in use.  
Regarding claim 58, ROBINSON discloses the aerosol provision device of claim 56 as discussed above.  ROBINSON further discloses a mouthpiece (Fig. 2, mouthpiece 120).  
Regarding claim 59, ROBINSON discloses the aerosol provision device of claim 58 as discussed above.  ROBINSON further discloses wherein the container is within or attached to the mouthpiece.  See assembled Fig. 2.  The filter portion of the container is within the mouthpiece.  
Regarding claim 60, ROBINSON discloses a smoking article which may include a cigarette incorporated within an electrically powered aerosol generating device (abstract).  The device provides an inhalable medium of a vapor or aerosol (¶6, ¶93, ¶108, ¶113).  ROBINSON discloses the container of claim 1 as discussed above.  ROBINSON further discloses that the articles may comprise multiple additional segments (¶2).  ROBINSON discloses that there can be additional substrates which would be further containers that would contain additional materials that would generate another component of the aerosol (¶75).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over ROBINSON.
Regarding claim 4, ROBINSON discloses the container of claim 1 as discussed above.  ROBINSON may not explicitly disclose wherein a length of the first section is in a range of 7 mm to 17 mm.  
ROBINSON discloses that the length of the tobacco rod can vary.  ROBINSON gives examples a typical rod being at least 30 mm and not exceeding 60 mm.  However, ROBINSON does not constrain the length of the tobacco rod, which is considered to be the first section.  ROBINSON further teaches that the lengths of the other sections, such as the cartridge, can be a length of 5 mm to 10 mm (¶98).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified ROBINSON to provide wherein a length of the first section is in a range of 7 mm to 17 mm.  Although it is not taught that the first section has a range of 7 mm to 17 mm, the courts have held changes in proportion or shape to be prima facie obvious in the absence of new or unexpected results. In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable 

Claims 10 and 11 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over ROBINSON as discussed above. In the alternative, Claims 10 and 11 are rejected under 103 as being unpatentable over ROBINSON and further in view of US Patent 3894544 A (hereinafter EGRI).
Regarding claims 10 and 11, ROBINSON discloses the container of claim 9 as discussed above.  ROBINSON may not explicitly disclose that the tobacco is ground or tobacco particles that have an average particle diameter in a range of 0.1 mm to 3 mm.
EGRI teaches a process for producing tobacco structures that are coarsely ground (Abstract).  EGRI teaches that the product produced has the advantage of being easier to process and improving the flavor, quality, and health (Col. 1, lines 41-47).  Specifically, EGRI teaches that the grain that is selected has a sieve mesh size of 0.24 mm (Col. 3, lines 22-36).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified ROBINSON to provide ground or tobacco particles that have an average particle diameter in a range of 0.1 mm to 3 mm as taught in EGRI.  EGRI teaches that tobacco structures that are coarsely and uniformly ground advantageously improve flavor, quality, and health of the resultant tobacco product for the .

Response to Arguments
Applicant's arguments filed August 11, 2021 have been fully considered but they are not persuasive. 
Applicant has amended claim 1 to further clarify “an elongate body of fibrous material.”  Applicant argues, that Bonici discloses non-fibrous substrates comprising the first, second, and third sections.  Applicant also argues, that expansion chamber 10 does not meet the limitations of the first section.
In response to applicant’s amendment, Examiner has provided prior art, ROBINSON, which discloses an elongate body with a first, second, and third section, all of which are fibrous.  ROBINSON specifically discloses fibrous materials that the aerosol can travel through ¶86, ¶87, ¶101- ¶103, ¶106 when the user is using the device ¶108.
The remainder of applicant’s arguments are that the dependent claims contain allowable subject matter, but the independent claims are rejected in light of ROBINSON and therefore the dependent claims also stand rejected.

Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE LYNN MOORE whose telephone number is (313)446-6537.  The examiner can normally be reached on Mon - Thurs 7:30 to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/STEPHANIE LYNN MOORE/Examiner, Art Unit 1747                                                                                                                                                                                                        

/Michael H. Wilson/Supervisory Patent Examiner, Art Unit 1747